Citation Nr: 1034459	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  02-14 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for carcinoma in situ, right 
lateral tongue, claimed as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to November 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2001 
decision of the Waco Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claim for service connection for 
carcinoma in situ, right lateral tongue.  In December 2003, the 
Veteran appeared for a personal hearing before a hearing officer 
at the RO.  In September 2003 and May 2004, he requested a Travel 
Board hearing.  He canceled the Travel Board hearing requests in 
May 2004.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, presumed to have been exposed to Agent Orange during 
service.

2. The Veteran's tongue cancer was not manifested during his 
active service or in the first postservice year, and is not shown 
to be related to service (including as due to exposure to Agent 
Orange therein). 


CONCLUSION OF LAW

Service connection for carcinoma in situ, right lateral tongue is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
the claim.  A September 2001 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  

In compliance with Dingess/Hartman, a March 2006 letter informed 
the Veteran of disability rating and effective date criteria.  
While the case was not thereafter readjudicated in a supplemental 
statement of the case (SSOC), the Veteran is not prejudiced by 
any technical notice deficiency (including in timing) that may 
have occurred earlier in the process as he has had ample 
opportunity to respond/supplement the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In any event, the 
Veteran has not demonstrated (or alleged) any prejudice with 
regard to the content of the notice.  See Shinseki v. Sanders, 
129 S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and available, pertinent postservice 
treatment records have been secured.  In claims for disability 
compensation the VCAA duty to assist requires that VA provide 
medical examinations or obtain medical opinions when necessary 
for an adequate decision.  

The Board requested a VHA opinion and an independent medical 
opinion (IME) in this case.  The Board finds that these medical 
opinions, taken together, are adequate, as the physicians noted 
the pertinent history, discussed whether the tongue is a 
respiratory organ, addressed the likelihood that the Veteran's 
tongue cancer was related to service, and explained the 
rationales for the medical opinions provided.  Given the 
thoroughness of these medical opinions and that they were based 
on reviews of the entire record,  the Board finds the medical 
opinions are sufficient for adjudicatory purposes.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007)

The medical opinions obtained, and the other evidence of record, 
provide the evidence and information needed to determine whether 
the Veteran's tongue cancer may be directly or presumptively 
linked to his military service - and especially, as will be 
explained, to his presumed exposure to Agent Orange or other 
herbicides during his tour in Vietnam.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).   The Veteran has not identified any additional 
evidence pertinent to this claim.  VA's duty to assist is met.  
It is not prejudicial for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
II.	Factual Background

The Veteran's service personnel records show that he served in 
Vietnam nearly 22 months.  His STRs, including an October 1969 
report of examination on separation from service, are silent for 
diagnosis, treatment, or clinical findings of carcinoma of the 
tongue, or for any other form of cancer.  A July 1987 Agent 
Orange Registry examination is silent regarding cancer of the 
tongue.  

The earliest postservice medical records showing carcinoma of the 
tongue are VA outpatient reports dated in January and February 
2001, which show "recent" diagnosis of tongue cancer.  A May 
2001 VA treatment record notes that the Veteran smoked two packs 
of cigarettes daily for thirty-two years and quit smoking when 
his throat cancer was diagnosed.  The same record shows that the 
Veteran reported that he quit drinking alcohol in 1982, but had 
been a heavy drinker for many years.  He underwent wide lateral 
excision of the right lateral tongue, with primary closure, at a 
VA medical facility in October 2001.  VA medical records dated 
through April 2003 are silent for an opinion regarding the 
etiology of the Veteran's tongue cancer, and silent for any 
indication that the tongue cancer is related to the Veteran's 
service.  

In a June 2003 clinical treatment noted, a private physician, D. 
Huchton, M.D., indicated that "I think the lesions of the tongue 
are as likely to as not to have been caused by his toxin 
exposures including Agent Orange in Vietnam."

In a November 2003 letter, Dr. Huchton noted that the Veteran had 
been treated for in situ carcinomas of the tongue, and that they 
were resected but required ongoing surveillance.  Dr. Huchton 
noted that there are certain respiratory cancers related to Agent 
Orange, and he stated:

It is certainly possible, given his prior tongue carcinomas 
that this is service-related and related to Agent Orange, 
as this is actually the beginning of the respiratory system 
as part of the upper aero-digestive tract.  Therefore, it 
would certainly be reasonable to presume that this is a 
service-related condition.  
Dr. Huchton submitted another letter in April 2004, wherein he 
again noted that, for VA purposes, certain respiratory cancers 
are associated with exposure to Agent Orange.  The physician 
further stated:

I do not have independent research or data that would 
indicate specifically that the tongue is a site of cancers 
arising from Agent Orange.  Nonetheless, it is logical to 
me that as the initial component of the respiratory tree, 
being the oral opening into the respiratory tract, that the 
tongue would have been exposed to the same agent as the 
remainder of the respiratory system.  Therefore, [the 
veteran's] believe [sic] that his early oral cancers are 
due to Agent Orange exposure seems to me to be a reason 
conclusion.  

A December 2005 VHA medical opinion by A. Al-Janadi, M.D., notes 
that the Veteran's claims folders were reviewed in their 
entirety.  Dr. Al-Janadi observed:

[T]he major risk factor for Head & Neck Cancer (including 
the tongue) is tobacco use.  Heavy smokers have a 200-fold 
risk increase of Head & Neck Cancers compared to non-
smokers.  The risk is also higher with alcohol use in 
addition to tobacco.  This raises the point that direct 
exposure to carcinogens and toxins is important in the 
development of Head & Neck Cancers.

With respect to Dr. Huchton's statements, Dr. Al-Janadi noted 
that Dr. Huchton's opinion-i.e., that since Agent Orange is 
linked to respiratory cancer, it is possible that tongue cancer 
is also caused by the exposure to Agent Orange-is based on the 
presumption that the carcinogenesis of both entities is similar.  
However, Dr. Al-Janadi opined that "this conclusion is 
uncertain."  Dr. Al-Janadi explained that "[d]evelopment of 
Head & Neck Cancer is strongly associated with direct exposure of 
the head and neck mucosa to the offending agent(s) for a 
prolonged period of time, which is different from that in lung 
cancer."  Dr. Al-Janadi added that "the potential additive harm 
of Agent Orange to the self-inflicted toxic exposure to smoking 
and tobacco cannot be determined."

A March 2010 independent medical opinion by T. Day, M.D., the 
Director of Head & Neck Oncology at the Medical University of 
South Carolina, notes that:

Historically and according to the majority of the scientific 
literature, most premalignant lesions of the tongue are 
related to the use of tobacco products.  Concomitant use of 
alcohol also appears to increase the risk of developing these 
lesions along with malignancies of the oral tongue.  I do not 
know of any scientific studies evaluating the possibility of 
Agent Orange causing oral tongue premalignancies.  

In notes accompanying the opinion (entered on the request), Dr. 
Day stated that the tongue is not considered to be a respiratory 
organ, either anatomically or functionally.  Dr. Day did note 
that the oral cavity was an entry point (along with the nasal 
cavity) of the respiratory system and the aerodigestive tract.  
Dr. Day also found it "doubtful" that it was at least as likely 
as not that the Veteran's carcinoma of the tongue was causally 
related to his period of military service.  Dr. Day was unaware 
of any evidence linking tongue cancer to Agent Orange, but 
indicated there was considerable evidence linking tongue cancer 
to tobacco use.

III.	Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and an evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and malignant tumors 
become manifest to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era (from 
January 9, 1962 to May 7, 1975), and has one of the following 
diseases associated with exposure to certain herbicide agents [to 
include Agent Orange], that disease shall be considered to have 
been incurred in or aggravated by such service, notwithstanding 
that there is no record of evidence of such disease during the 
period of such service.  The diseases include chloracne or other 
acneform disease consistent with AL amyloidosis; chloracne; type 
2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia 
(CLL); multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e); see also 72 Fed. Reg. 21258-60 (May 7, 
2009).  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) 
("The existence of presumptive service connection for a 
condition based on exposure to Agent Orange presupposes that it 
is possible for medical evidence to prove such a link before the 
National Academy of Sciences recognizes a positive 
association.").  

VA has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for certain diseases including 
oral, nasal, and pharyngeal cancer. See Notice, 72 Fed. Reg. 
32395-407 (June 12, 2007).

38 C.F.R. § 3.309(e) was recently amended.  See Diseases 
Associated With Exposure to Certain Herbicide Agents (Hairy Cell 
Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease 
and Ischemic Heart Disease), 75 Fed. Reg. 53,202 (Aug. 31, 2010).  
However, these amendments do not pertain to tongue cancer or 
respiratory cancers, and do not apply to the current claim. 

The United States Court of Appeals for the Federal Circuit has 
held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may nevertheless 
be established by evidence demonstrating that the disease was in 
fact "incurred" during service.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

IV.	Analysis

The record does not contain any evidence that the Veteran's 
tongue cancer was manifested in service or in his first 
postservice year; in fact, it was diagnosed in 2001, over 30 
years after his discharge from service.  Consequently, service 
connection for base of the tongue cancer on the basis that it 
manifested in service, or on a presumptive basis (as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309) is not warranted.

The Veteran contends that his tongue cancer is related to his 
exposure to Agent Orange during service and that it should be 
presumptively service connected on that basis (as a respiratory 
cancer).  However, tongue cancer is not specifically enumerated 
among the diseases the Secretary has determined are related to 
herbicide (Agent Orange) exposure.  

Further, although both Dr. Huchton and Dr. Day note that the 
tongue is part of the oral opening to the respiratory tract, 
there is no medical opinion of record that states that tongue 
cancer is a respiratory cancer or that the tongue is a 
respiratory organ.  In fact, Dr. Day is quite clear on this point 
that the tongue is not a respiratory organ, either functionally 
or anatomically.  Given this evidence, along with the fact that 
oral cancer is not a disease that the Secretary has determined is 
related to Agent Orange exposure, the Board concludes that the 
Veteran's cancer cannot be service connected based on the Agent 
Orange presumptive provisions.

The Veteran may still establish service connection for tongue 
cancer by competent and probative evidence showing that such 
disease is somehow related to service (including to Agent Orange 
exposure therein).  See Combee, 34 F.3d at 1042.  Significantly, 
it is presumed based on his service in Vietnam (and is not in 
question) that the Veteran was exposed to herbicides/Agent Orange 
in service.  

The first post-service evidence of record of any possible tongue 
cancer is in late 2000 or early 2001, over three decades after 
the Veteran's separation from service.  This lengthy period 
without treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).

The record includes both medical evidence that tends to support 
his claim and medical evidence that is against his claim.  
Evidence tending to support the Veteran's claim includes the June 
2003, November 2003 and April 2004 statements of Dr. Huchton.  
Evidence against his claim includes the December 2005 VHA opinion 
and the March 2010 IME opinion.  When evaluating these opinions, 
the Board must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant. See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Dr. Huchton's opinions state that while he "do[es] not have 
independent research or data that would indicate specifically 
that the tongue is a site of cancers arising from Agent Orange", 
it is reasonable to conclude that the Veteran's oral cancer is 
due to Agent Orange exposure.  His support for this conclusion is 
that the tongue would have been exposed to the same agent as the 
remainder of the respiratory system.  

With respect to Dr. Huchton's June 2003 statement that "the 
lesions of the tongue are as likely to as not to have been caused 
by his toxin exposures including Agent Orange in Vietnam", Dr. 
Huchton provides no support or rationale for this conclusion.  
Although an examiner can render a current diagnosis based on his 
examination of a claimant, without a thorough review of the 
record, his opinion regarding etiology if based on facts reported 
by the claimant can be no better than the facts alleged by the 
claimant.  See Swann v. Brown, 5 Vet. App. 229 (1993).  A bare 
conclusion, even one reached by a medical professional, is not 
probative without a factual predicate in the record.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).  Thus, the June 2003 
statement has minimal to no probative value.

Further, Dr. Huchton's statements are less probative because they 
are equivocal, i.e., "[i]t is certainly possible . . . that [the 
tongue cancer] is related to Agent Orange." (emphasis added).  
The United States Court of Veterans Appeals (Court) has held that 
the use of equivocal language such as "may have" makes a 
statement by an examiner speculative in nature.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of 'may' 
also implies 'may or may not' and is too speculative to establish 
medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as "could have been" 
is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) ("may or may not" language by a physician is too 
speculative).

The probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support [the] opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).  Dr. Huchton's opinions are less probative and 
persuasive because it does not appear that he had an opportunity 
to formulate an opinion based on a review of the entire 
evidentiary record.  The 2005 VHA and 2010 IME opinions, on the 
other hand, were based on a review of the evidence of record.  
Dr. Day, for example, referred to a specific pathology report in 
his/her opinion, and Dr. Al-Janadi noted the Veteran's history of 
alcohol and tobacco exposure.  

The lack of recognition or discussion of the impact of the 
Veteran's significant history of smoking and alcohol use on the 
development of tongue cancer in Dr. Huchton's opinions is 
significant as the other medical evidence of record reveals that 
tobacco exposure and alcohol consumption are two very significant 
factors in the development of tongue cancer.  For these reasons, 
Dr. Huchton's statements lack significant probative value.

In contrast, the 2005 VHA expert and 2010 independent medical 
expert physicians reviewed the claims folders, including the 
relevant medical records and provided the reasoning and basis for 
their opinions.  Dr. Day found it "doubtful" that the tongue 
cancer was at least as likely as not related to service.  While 
not phrased in the most unequivocal terms, Dr. Day's conclusion 
is nevertheless clear that it is less likely than not that the 
Veteran's tongue cancer is related to service.

Dr. Day supported his/her findings by noting that most tongue 
cancers are due to smoking, and that alcohol use increases the 
risk of tongue cancer.  Likewise, Dr. Al-Janadi found that heavy 
smokers (like the Veteran) have a 200-fold risk increase of 
tongue cancer compared to non-smokers.  He also noted that the 
risk of tongue cancer was even higher when the patient, like the 
Veteran for many years, drank alcohol in addition to smoking.  
While both Dr. Al-Janadi and Dr. Day indicated that there was 
some lack of clarity in their conclusions as the potential 
additive harm of Agent Orange exposure in addition to tobacco 
could not be determined and as no studies were found which 
addressed the possibility of Agent Orange causing oral tongue 
malignancies, their opinions nevertheless leave the reader with 
the firm impression that the Veteran's history of smoking and 
drinking (alcohol) were the most significant factors in the 
development of his tongue cancer and that it was less likely than 
not that his exposure to Agent Orange or other event in service 
caused his tongue cancer.

The Veteran's own lay statements relating his residuals of base 
of the tongue cancer to herbicide exposure, alone, are 
insufficient to establish this required correlation.  The matter 
of a possible nexus between a cancer and a remote environmental 
hazard lies outside the capability of lay observation; it 
requires medical training/expertise.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994). Here, in weighing the 
respective medical opinions, those provided by the 2005 VHA 
physician and the 2010 IME physician must be given the greatest 
probative weight, as they are supported by detailed findings and, 
in some instances, extensive research; are couched in terms of 
greater certainty; and provide a better explanation of the 
rationale for the opinions given.  Finally, some recognition must 
also be given to the relative expertise of the opinion providers.  
In that regard, it is significant that the medical opinions 
supporting the Veteran's claim were prepared by a Board-certified 
otolaryngologist/surgeon.  However, the 2005 VHA advisory opinion 
is by a Board-certified oncologist and the 2010 IME opinion was 
prepared by the Vice-Chair for clinical affairs/Director of Head 
and Neck Oncology, Department of Otolaryngology and Head and Neck 
Surgery at a prominent medical school.  By their training and 
recognized level of expertise, they may be presumed to have a 
greater level of expertise in the matter of the etiology of the 
cancer at issue.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim.  Therefore, it must be denied.




ORDER

Service connection for carcinoma in situ, right lateral tongue, 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


